Citation Nr: 1701473	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Fort Harrison, Montana Department of Veterans Affairs Regional Office (RO).  In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

An August 2015 Board decision denied entitlement to service connection for hypertension, on the basis that it was not shown to be caused or aggravated by his  service-connected diabetes mellitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims and in an August 2016 order, the Court granted a Joint Motion for Remand, vacating the Board's August 2015 decision, with regard to these issues, and remanded the case to the Board for action consistent with the Joint Motion.  The claim has returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2015 Joint Motion, the Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The Veteran was afforded a VA examination in November 2010.  At which time the VA examiner opined that the Veteran's hypertension was not etiologically related to his service-connected diabetes mellitus type II and provided a rationale in support of that conclusion.  The examiner did not specifically opine as to whether the Veteran's hypertension is etiologically related to his in-service exposure to herbicides, to include Agent Orange.  Accordingly, a remand is necessary in order to obtain an addendum opinion with respect to the etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the November 2010 VA examiner (or a suitable substitute if that examiner is unavailable).  The claims file must be reviewed by the examiner and such should be noted in the report.  After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension is related to his active service, to include as a result of herbicide exposure?  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available). 

A detailed rationale for any opinion expressed should be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




